Citation Nr: 1444257	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-41 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a lower back disability.

2.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Springer, Associate Counsel




INTRODUCTION

The Veteran served honorably on active duty from June 1988 to August 1988, from September 1991 to March 1994, and from July 2004 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case file was subsequently transferred to the Pittsburg, Pennsylvania office as a foreign case.  The January 2007 rating decision declined to reopen the Veteran's claim of service connection for posterior central herniation, L5-S1.  The Veteran originally filed a claim of service connection for lower back disorder in March 1994.  In December 2007, the Veteran filed a Notice of Disagreement along with new evidence.  The RO furnished the Veteran a Statement of the Case in June 2009 that determined the new evidence submitted by the Veteran was not new and material.  The Veteran filed a Substantive Appeal (VA Form 9) in October 2009 following a grant of extension of time to file.  A Supplemental Statement of the Case was filed in July 2014 that determined that the newly submitted evidence did constitute new and material evidence, but nevertheless found that it failed to substantiate the Veteran's claim of service connection.  After a VA medical examination, a second Supplemental Statement of the Case was filed in July 2014 that again denied service connection.

The Board notes that, in addition to the paper claims file, there is a paperless electronic record associated with the Veteran's claim (including Virtual VA and Veterans benefits Management System (VBMS)).  The Board has reviewed the electronic files, including the Veteran Service Organization's brief in support of the Veteran's claim, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The August 1994 rating decision that denied service connection for lower back disorder was not appealed and is final.
2.  Some of the evidence received since the August 1994 rating decision is neither cumulative nor redundant, is related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for lower back disorder.

3.  The presumption of soundness is not rebutted; there is persuasive credible evidence that disc disease of the lumbar spine manifested during a period of service from September 1991 to March 1994, and that it progressed to degenerative disc and joint disease, including spondylolysis, of the lumbar spine during a subsequent period of service from July 2004 to December 2005.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the Veteran's claim of service connection for lower back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(b) (2013).

2.  The criteria for service connection for degenerative disc and joint disease, including spondylolysis, of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant service connection for lower back disability is completely favorable to the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claim file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination. Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Service connection for lower back disability was originally denied by a rating decision in August 1994.  The RO denied the claim because it felt the evidence failed to establish that service had aggravated the lower back disability beyond its normal progression.

In December 2005, the Veteran filed a request to reopen the claim for lower back disability.  In the January 2007 rating decision on appeal, the RO declined to reopen the Veteran's claim in part, because the Veteran did not submit new and material evidence to establish that the Veteran's pre-existing lower back problems were aggravated by service beyond its normal progression.  In its decision, the RO acknowledged that, in September 2005, the Veteran was diagnosed with mechanical low back pain.  Additionally, the RO acknowledged that outpatient treatment records from January 2006 revealed mild facet degenerative disc disease at L5-S1, and that VA examination reports showed mild degenerative disc disease at the L4-5 level.

The evidence received subsequent to the August 1994 rating decision includes, in relevant part, service treatment records, and VA and private medical records dated from November 2005 to May 2014.  As pertinent here, a radiologic examination (x-ray) in November 2005 revealed mild associated bilateral L5-S1 facet degenerative joint disease.  The impression also noted "[p]ossibly" lateral left L5-S1 spondylolysis without associated spondylolisthesis.  A subsequent MRI, conducted in December 2005, was compared to the x-ray, and it was determined that the Veteran suffered from moderate degenerative disc disease at L4-5 and L5-S1.  Additionally, the Veteran provided treatment records from Landstuhl Regional Medical Center, dated October 2009, which contained a physician's opinion that the Veteran's lower back disability worsened while the Veteran served on active duty.  Therefore, as evidence has been submitted that suggests that the Veteran's low back disorder was aggravated in service, the Board finds that new and material evidence has been submitted to reopen the claim of service connection for lower back disorder.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in a disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 and 1131 (West 2002); 38 C.F.R. §§ 3.303(a) (2013).  Certain chronic conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in examination reports are considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

When no pre-existing medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry. 38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant. In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease. Horn v. Shinseki, 25 Vet. App. 231, 235 (2012). "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition." Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096). This burden must be met by "affirmative evidence" demonstrating that there was no aggravation. See Horn, 25 Vet. App. at 235. The burden is not met by finding "that the record contains insufficient evidence of aggravation." See id.

If the government fails to rebut the section 1111 presumption, the claim is one for service connection.  If a Veteran is presumed sound at service entrance and VA is unable to rebut the presumption, a disease or injury that manifested in service is deemed incurred in service. Gilbert v. Shinseki, 26 Vet. App. 48 (2012) (noting that such a finding establishes the second element of service connection). However, even if an injury or disease is deemed to have been incurred in service pursuant to application of the presumption of soundness (or by a finding that the injury or disease was actually incurred in service), a Veteran must nonetheless establish by a preponderance of the evidence that a current disability is related to the in-service injury or disease. Gilbert, 26 Vet. App. 48 (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the Veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.")

As relevant, the Veteran served on active duty from September 1991 to March 1994 and from July 2004 to December 13, 2005.  While the Veteran reported a history of back injury and back pain due to a motor vehicle accident on her August 1991 Report of Medical History, no low back disability was diagnosed by the service examiner.  See August 1991 Report of Medical Examination.  Thus, the Veteran is entitled to the presumption of soundness unless there is clear and unmistakable evidence that a low back disability pre-existed service and there is clear and unmistakable evidence that a low back disability was not aggravated by service.

Service treatment records show that the Veteran was seen for low back complaints in service.  In March 1993, the Veteran was diagnosed with possible disc bulge. In May 1993, she was diagnosed with a bulging disc.  In September 1993, she was diagnosed with disc herniation at L-5/S-1.  See MRI.  The Veteran declined a discharge examination for this period of service. The record does not appear to include an entrance examination for the following period of service. Service treatment records show that on November 29, 2005, the Veteran underwent an x-ray examination which revealed mild associated bilateral degenerative joint disease (arthritis) at L5-S1.  The impression also noted "[p]ossibly" lateral left L5-S1 spondylolysis without associated spondylolisthesis.   On December 29, 2005, the Veteran underwent an MRI examination which revealed mild facet arthropathy with mild ligamentum flavum hypertrophy at L4-5 and L5-S1.  The MRI also revealed moderate-to-severe degenerative disc disease at L4-5 and L5-S1.  A VA examination in October 2006 also revealed, by x-ray examination, degenerative arthritis.  Finally, in October 2009, the Veteran was seen at Landstuhl Regional Medical Center, where a comparison was made between the radiological tests (x-ray and MRI) performed in 2005 and new x-rays taken.  The examiner noted that evidence of facet arthropathy/osteoarthritis and degenerative disc disease existed prior to the Veteran's discharge.  The examiner opined that, based on a review of the available active duty medical records, the Veteran's condition worsened as a result of active duty.
A VA opinion was obtained in May 2014.  In response to the question of whether it was at least as likely as not that the lower back injury sustained prior to the Veteran's "first" period of active duty was aggravated beyond the natural progress of the disease during the first period of active duty, the VA examiner opined that "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The VA examiner noted that the Veteran entered the military after sustaining a motor vehicle accident in 1990.  She was hit by a car as a pedestrian, and she sustained a "back injury."  The examiner observed that no clear diagnosis was given but the Veteran admitted to experiencing intermittent recurrent back pain since the MVA. The examiner noted that the records did show that the Veteran entered the military in 1991, a short time after the 1990 MVA with the same recurrent intermittent back pain. The examiner maintained that the fact that the Veteran entered with the same back pain led the examiner to believe the in-service back pain was the same as the back pain upon entry into the military, with no event in the military precipitating or aggravating the pre-existing MVA back condition. Thus, the pre-existing lower back injury sustained prior to the Veterans "first" period of active duty was not aggravated beyond the natural progress of the disease during the period of active duty.

In response to the question of whether it was at least as likely as not that the central herniation of the disc at L5-S1 was aggravated beyond the progress of the disease during the Veteran's "second" period of service when she was diagnosed with DDD at L4-L5, the examiner opined that "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The VA examiner noted that the Veteran discharged from her first period of military service in 1994 due to pregnancy and not due to the back condition. The Veteran worked privately as a music teacher, and reentered the military years later from July 14, 2004 to Dec 13, 2005.  The examiner noted that the period between service was 10 years and that the period of service between 2004 to 2005 spanned 16.5 months.  The examiner recognized the Veteran's December 2005 MRI results showing central annular tears and mild broad-based disc bulges and facet arthropathy without evidence of central canal stenosis or significant neural forminal stenosis.  The examiner acknowledged that the back condition worsened as the 2005 MRI showed a lateral left L5 and S1 spondylolysis without associated spondylolisthesis and some mild associated bilateral L5-S1 facet DJD at L4-L5 and L5-S1, worse on L4-L5.  Also a VAMC October 2006 lumbar x-ray showed degenerative arthritis.  The examiner, however, maintained that the period of 16.5 months of military service would not cause such a severe lumbar spine condition to exist.  In addition, the October 2006 lumbar x-ray showing degenerative arthritis would not likely be associated with the first or second period of military time. The examiner explained that the S1 spondylolysis was a condition that occurred when there was a fracture of the pars portion of the vertebra which could occur at any time and could be hereditary.  The examiner maintained that the degenerative arthritis would take years to develop and might be a radiographic finding incidentally found in 2005-2006, not likely developing within 16.5 months of service.  The examiner noted that literature revealed that spondylolysis resulted from a weakness in a section of the vertebra called the pars interarticularis, the thin piece of bone that connects the upper and lower segments of the facet joints. Facet joints link the vertebrae directly above and below to form a working unit that permits movement of the spine. The exact cause of the weakness of the pars interarticularis was unknown. One theory points to genetics (heredity) as a factor, suggesting that some people are born with thin vertebrae, which places them at higher risk for fractures. Another theory suggests that repetitive trauma to the lower back can weaken the pars interarticularis. Spondylolysis affects about 3 percent to 7 percent of Americans. The condition is a common cause of low back pain in children and the most likely cause of low back pain in people younger than 26 years of age. Spondylolysis is more common in children and teens participating in sports that place a lot of stress on the lower back or cause a constant over-stretching (hyperextending) of the spine, such as gymnastics, weightlifting, and football. It is seen more often in males than in females.

In response to the question of whether the Veteran's degenerative arthritis, shown on xray within one year of discharge, was representative of a condition that was completely separate from the previously diagnosed lower back disability/disabilities, or was representative of the natural progression of the previously diagnosed lower back disability/disabilities, the VA examiner opined that "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The VA examiner found that the S1 spondylolysis was a condition that occurred when there was a fracture of the pars portion of the vertebra which could occur at any time and could be hereditary. The examiner maintained that the degenerative arthritis would take years to develop and might be a radiographic finding incidentally found in 2005-2006, not likely developing within 16.5 months of service.  Thus, the Veteran's degenerative arthritis shown on x-ray within one year of discharge was representative of a condition that was completely separate from the previously diagnosed lower back disability/disabilities, and was not representative of the natural progression of the previously diagnosed lower
back disability/disabilities.

The May 2014 VA opinion is extensive, however, it does not address the in-service finding of a disc bulge that progressed to disc herniation in 1993 during the Veteran's period of service from September 1991 to March 1994.  The VA examiner also does not identify an underlying low back disorder in connection with the Veteran's pre-existing low back pain.  Rather, it is only acknowledged that the Veteran experienced recurrent low back pain.  Clear and unmistakable evidence is the highest standard of proof.  It compels a conclusion to which reasonable minds could not differ.  The Board finds that the record does not clearly and unmistakably show that a pre-existing low back disorder was not aggravated beyond the natural progress of the disorder.  Accordingly, as the presumption of soundness is not rebutted under section 1111, the claim is one for service connection.  

The Board also recognizes that during the Veteran's period of service from July 2004 to December 2005, just prior to discharge, a November x-ray examination revealed mild associated bilateral degenerative joint disease (arthritis) at L5-S1 and possibly lateral left L5-S1 spondylolysis without associated spondylolisthesis, while just two weeks after discharge a different type of diagnostic testing (MRI) in December revealed mild facet arthropathy with mild ligamentum flavum hypertrophy at L4-5 and L5-S1, and degenerative disc disease at L4-5 and L5-S1.  The Board finds that given the close proximity and the fact that different diagnostic tests were utilized, the findings noted on the post-service MRI were present at the time of the in-service x-ray.  Indeed, the private examiner maintained that evidence of facet arthropathy/osteoarthritis and degenerative disc disease existed prior to the Veteran's discharge.  Thus, the Board finds that degenerative joint disease including spondylolysis and degenerative disc disease were noted in service.  While the VA examiner maintained that 16.5 months of military service from 2004 to 2005 would not cause such a severe lumbar spine condition to exist and that degenerative arthritis "takes years to develop," the Board is reminded that a disc bulge and then disc herniation at the exact same vertebrae location was noted "years" earlier during a prior period of service in 1993.  There is also the October 2009 private examiner's opinion that based on a review of the Veteran's 2005 service x-ray and MRI that the Veteran's condition worsened as a result of active duty.  The Veteran's contentions regarding her low back problems over the years and the rigors of her military service are also credible.  Thus, the Board finds that there is persuasive credible evidence that disc disease manifested in service in 1993 and progressed in 2005.  Accordingly, the Board finds that service connection for degenerative disc and joint disease, including spondylolysis, of the lumbar spine is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for lower back disorder is reopened.

Service connection for degenerative disc and joint disease, including spondylolysis, of the lumbar spine is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


